                                    AFFIDAVIT
                                        of
                                 SEAN McDERMOTT
                                  SPECIAL AGENT
                         FEDERAL BUREAU OF INVESTIGATION

       I, Sean McDermott, being first duly sworn, do depose and state that:

       1.      I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI), and am

assigned to the Jefferson City, Missouri office. I have been an SA with the FBI for approximately

fourteen (14) years. In the course of my career, I have participated in numerous investigations

concerning violations of Title 18, United States Code. I am currently assigned to criminal

investigations involving child exploitation, child pornography and human trafficking. I have

gained expertise in the conduct of such investigations through training in seminars and everyday

work related to these types of investigations. I have personally led multiple investigations

involving child pornography.

       2.      The statements contained in this affidavit are based on information I learned

through my personal knowledge, investigative reports from other investigators familiar with this

investigation, and conversations with investigators familiar with this investigation. Since this

affidavit is being submitted for the limited purpose of securing a search warrant, I have not

included each and every fact known to me concerning this investigation. I have set forth only the

facts that I believe are necessary to establish probable cause to believe that evidence of violations

of Title 18, United States Code, Sections 2252(a)(2) and (a)(4)(B), specifically, distribution and

possession of child pornography, are located within data attributable to the Oath, Inc. accounts

associated with email addresses fox1523@aim.com and wilmaflintstone642@yahoo.com

including, but not limited to: IP addresses, login dates and times, subscriber registration




         Case 2:18-sw-03125-WJE Document 1-1 Filed 12/13/18 Page 1 of 3
information, account status, associated email addresses, phone numbers, photographs, videos and

e-mail content, and any evidence pertaining to the sexual exploitation of children.

       3.      On July 30, 2018, the Boone County Sheriff’s Department Cyber Crimes Task

Force (BCCCTF) received CyberTip report #34801159 from the National Center for Missing and

Exploited Children (NCMEC), which operates a web-based reporting system that facilitates the

reporting of Internet related crimes against children.

       4.      CyberTip report #34801159 originated from Facebook, who reported Facebook

username “no.brakes153” uploaded four images of apparent child pornography on June 14, 2018.

BCCCTF Detective Tracy Perkins viewed these images, which were provided by NCMEC, and

observed they depicted a prepubescent female exposing her genitalia in a lascivious manner.

       5.      Facebook identified username “no.brakes153” as SHELDON HIGGINBOTHAM,

born October 14, 1989. Facebook reported the child pornography images were uploaded from IP

address 71.49.73.91.

       6.      Internet research revealed IP address 71.49.73.91 was registered to CenturyLink

d/b/a Embarq. Embarq reported that, on June 14, 2018, IP address 71.49.73.91 was registered to

James Higginbotham, 5414 Route AA, Lot 3, Russellville, Missouri. Research in public records

placed HIGGINBOTHAM at this address.

       7.      On August 29, 2018, Detective Perkins received Facebook records for Facebook

username “no.brakes1523” pursuant to a search warrant issued through the Cole County courts.

Facebook reported registered email addresses for “no.brakes1523” included fox1523@aim.com

and fox2315@gmail.com. Facebook’s records identified “no.brakes1523” communicated with

username “Katie Flint” between May 22, 2018, and June 2, 2018. This communication included

“no.brakes1523” transferring erotica or obscene material of females under the age of 18 to “Katie

                                                 2



         Case 2:18-sw-03125-WJE Document 1-1 Filed 12/13/18 Page 2 of 3
Flint” through Facebook messenger.

       8.      On October 29, 2018, Detective Perkins received Facebook records for Facebook

user “Katie Flint” pursuant to a search warrant issued through the Cole County courts. Facebook

reported the registered email address for “Katie Flint” was wilmaflintstone642@yahoo.com.

Facebook’s records included the Facebook messenger conversation wherein “no.brakes1523”

transferred erotica or obscene material of females under the age of 18 to “Katie Flint.”

       9.      Internet research identified that aim.com is associated with AOL. Oath, Inc. is the

parent company of AOL and Yahoo.

                                           Conclusion

       10.     Based upon the foregoing, I assert that probable cause exists that the Oath, Inc.

accounts       associated      with       email       addresses       fox1523@aim.com            and

wilmaflintstone642@yahoo.com contain evidence of the depiction and distribution of minors

engaged in sexually explicit conduct, in violation of Title 18, United States Code, Sections

2252(a)(2) and (a)(4)(B).

       11.     The facts set forth in this affidavit are true and correct to the best of my knowledge

and belief.

       Further, Affiant sayeth not.


                                              Sean McDermott, Special Agent
                                              Federal Bureau of Investigation

       Sworn to and subscribed before me on this, the 13th day of December, 2018.




                                              Willie J. Epps, Jr.
                                              United States Magistrate Judge

                                                  3



           Case 2:18-sw-03125-WJE Document 1-1 Filed 12/13/18 Page 3 of 3
